222 P.3d 762 (2010)
233 Or. App. 225
In the Matter of P.S., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
P.S., Appellant.
090263168, A141512.
Court of Appeals of Oregon.
Submitted on November 6, 2009.
Decided January 6, 2010.
Rebecca Carter filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that, among other things, the evidence is insufficient to establish that she was a danger to herself because of a mental disorder. The state concedes that the evidence was insufficient to prove that appellant was a danger to herself. On de novo review, we agree that the evidence is insufficient.
Reversed.